Citation Nr: 0815805	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $9,362.00.

2.  Whether reduction of the veteran's disability 
compensation benefits due to incarceration was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on from March to September 1962 and from 
July 1963 to February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) and the Committee on 
Waivers and Compromises (Committee).

In April 2006, the veteran requested a hearing before the 
Board.  He indicated in subsequent statements that he wanted 
this hearing to occur in Washington, DC, and wanted his 
representative to be present and attend the hearing on his 
behalf.  The veteran was unable to attend the hearing because 
he is presently incarcerated.  The hearing was scheduled for 
April 2008.  However, notification on the notice letter 
indicates the veteran cancelled his hearing.  Therefore, the 
Board finds that all due process has been met with respect to 
the veteran's hearing request.



FINDINGS OF FACT


1.  Overpayment in the amount of $9,362.00 resulted solely 
from the actions of the veteran; there was no fault on the 
part of VA.

2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended.

3.  The veteran did not change his position to his detriment, 
and there was no reliance on these VA benefits that resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

4.  Financial hardship is not demonstrated.

5.  Effective January 1, 2000, VA reduced the veteran's 
disability compensation to the 10 percent rate based on 
conviction of a felony offense.

6.  The veteran has been incarcerated from 1988 until the 
present for the conviction of a felony.

7.  The reduction of the veteran's disability compensation to 
the 10 percent rate due to incarceration for a felony 
conviction was proper.

8.  The effective date of January 1, 2000, for the reduction 
is proper.


CONCLUSIONS OF LAW

1.  The recovery of the overpayment of VA disability 
compensation benefits in the amount of $9,362.00 is not 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2007).

2.  The reduction of the veteran's disability compensation to 
the 10 percent rate effective January 1, 2000 was proper.  38 
U.S.C.A. §§ 1114, 5313 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that the veteran's claim regarding the 
reduction in benefits due to incarceration turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

With regard to his claim of entitlement to waiver of recovery 
of overpayment, the VCAA is not applicable to such claims.  
In Barger v. Principi, 16 Vet. App. 132 (2002), the Court 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 53).  Nevertheless, the veteran was 
provided with notice concerning his rights in the VA waiver 
process in a November 2005 letter from the RO.


Overpayment

In a November 1976 rating decision, the veteran was awarded a 
30 percent disability evaluation for his service-connected 
nervous disorder, effective from August 8, 1974.

A letter dated December 27, 1999, indicated to the veteran 
that his disability payment had increased.  He was informed 
that VA benefit information from his records was expected to 
be matched with other agencies to verify the accuracy of the 
information, including the Bureau of Prisons and the Social 
Security Administration, to determine if the veteran was 
incarcerated in excess of 60 days.

An April 2005 Report of Contact indicates the RO contacted 
the Texas Department of Criminal Justice and confirmed that 
the veteran was incarcerated beginning on November 2, 1988, 
for conviction of a felony.

On a December 2005 Financial Status Report, the veteran 
indicated that his monthly income was $108.00, and his 
monthly expenses, which included $60.00 for hygiene and 
$80.00 for food, totalled $140.00.

In a January 2006 decision, the Committee determined that 
there was not a finding of fraud, misrepresentation, or bad 
faith on the part of the veteran in creation of the 
indebtedness.  The veteran was at fault for not advising VA 
that he was incarcerated.  However, the first correspondence 
from the veteran, which provided a Texas Department of 
Criminal Justice number, indicating he was incarcerated was 
received November 5, 2003.  The veteran was previously 
incarcerated and receiving benefits at a time when VA 
benefits were not reduced due to incarceration.  Therefore, 
it was understandable that the veteran would initially 
believe he was eligible for full benefits.  Had he exercised 
reasonable care, he could have learned that he was not 
entitled to full benefits due to his incarceration.  
Therefore, although the finding of fault was minimal, the 
veteran was found to bear some fault in the creation of the 
debt.  Failure to make restitution would result in unfair 
gain to the debtor.  While the veteran lists hygiene products 
and food as his only living expenses, the State of Texas was 
providing his basic food needs as required.  Therefore, there 
is no financial hardship.  In addition, the VA benefits are 
not his principal means of support, so collection of the debt 
would not defeat the purpose for which it was intended.  
Therefore, partial waiver was granted, for the period from 
December 1, 2003, to October 31, 2005, because the veteran 
had provided correspondence indicating he was incarcerated.  
Therefore, the overpayment that continued to be subject to 
recovery was $31,166.43.

On a February 2006 Financial Status Report, the veteran 
indicated that his VA income was $108.00 per month, and his 
monthly expenses included $40 for food, $40 for hygiene, and 
$40 for a VA credit card, totalling $120 per month.

In a March 2006 decision, the Committee indicated that on 
December 27, 1999, the veteran was sent a VA form, which 
notified him that VA benefit information from his records was 
expected to be matched with the Bureau of Prisons and Social 
Security Administration to determine if he was incarcerated 
in excess of 60 days.  The Committee found that this letter 
should have made the veteran question why VA needed to know 
if he was incarcerated for more than 60 days.  Fault was 
found on the part of the veteran and VA.  VA was at fault for 
the time period from January 2, 1989 to December 31, 1999, 
for failing to reduce the veteran's benefits based on 
incarceration.  The veteran was at fault for the time period 
from January 1, 2000, to November 30, 2003, because he 
continued to receive the full compensation amount.  He failed 
to question why his benefits were not reduced after receiving 
the notice in December 1999.  Therefore, the Committee 
granted waiver of overpayment of $21,804.43 and denied waiver 
of overpayment of $9,362.00, for the time period from January 
1, 2000, to November 30, 2003.

On a March 2006 Financial Status Report, the veteran 
indicated that his VA income was $108.000 per month, and his 
monthly expenses included $25 for food, $25 for hygiene, and 
$40 for a Visa credit card, totalling $90 per month.

The Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The veteran is at fault in 
this case.  The record reveals that the veteran was informed 
on December 27, 1999, that the Bureau of Prisons and Social 
Security Administration would be contacted to determine 
whether he has been incarcerated for more than 60 days.  The 
veteran, thereafter failed to inform VA that he had been, at 
that time, incarcerated in excess of 60 days.  The Board 
finds that the veteran was given notice on December 27, 1999, 
that his incarceration for more than 60 days was information 
that needed to be reported to VA.  In addition, the veteran 
has a responsibility to know the law.  Therefore, it is his 
fault that he failed to inform VA when he was incarcerated.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection 
would not defeat the purpose of the benefit.  The veteran is 
in receipt of VA compensation.  The veteran is incarcerated 
in a prison.  Therefore, the State of Texas provides for his 
basic living needs.  The veteran has no dependents that are 
currently benefitting from his compensation.  Therefore, 
collection of the debt would not defeat the purpose of the 
benefit.  The veteran received the benefits when he was 
incarcerated and, as such, he was unjustly enriched.  In 
addition, there is no indication that his reliance on VA 
benefits resulted in relinquishment of another valuable 
right.  Thus, this element of equity and good conscience is 
not in the veteran's favor.

The Board has also considered whether the veteran would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  Two of his financial status reports 
show his expenses exceeded his income.  However, as stated 
above, the State of Texas provides the veteran with his basic 
living needs, including food and shelter.  His VA income, 
then, is used for discretionary items.  Because the veteran's 
basic needs are met by the State of Texas, the Board does not 
find financial hardship in recovering the overpayment.

In viewing the elements of equity and good conscience, the 
Board concludes that the negative evidence outweighs the 
positive evidence and that the facts in this case demonstrate 
that the recovery of the overpayment is not against equity 
and good conscience.


Reduction

In this case, the veteran was receiving disability 
compensation benefits of 30 percent for his service-connected 
nervous disorder from August 8, 1974.

In April 2005, the RO was informed that the veteran was 
incarcerated.  In a May 2005 letter, the veteran was advised 
that VA proposed to reduce his benefits based on the 
conviction of a felony.

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who has a combined rating of 20 
percent or more shall not be paid compensation in excess of 
the amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313.

In written statements submitted to the RO in June 2005, the 
veteran contended that he was entitled to the benefits 
because his award of service connection was dated in 1976, 
prior to the law that was enacted in 1980 that directed 
veterans incarcerated in prison for conviction of a felony in 
excess of 60 days are to be paid at a reduced rated.  In 
November 2004, VA reduced his benefits to the 10 percent rate 
effective January 2, 1989, the 61st day of incarceration.

The April 2005 Report of Contact with the Texas Department of 
Criminal Justice indicates the veteran was confined on 
November 2, 1988 for a felony.  His projected release date is 
August 5, 2038, as his sentence length is 50 years.

Therefore, based on the evidence of record, the Board finds 
that the evidence shows the veteran was incarcerated for more 
than 60 days for conviction of a felony.  The veteran has not 
contended otherwise.

We note the veteran's argument that 38 U.S.C.A. § 5313 should 
not apply to his claim, because he was awarded service 
connection and a 30 percent disability evaluation in 1976, 
prior to the enactment of the law in 1980.  However, the law 
clearly states that it is applicable to a veteran with any 
period of incarceration on or after October 1, 1980.  The 
veteran was incarcerated for his present sentence beginning 
in November 1988.  Therefore, the law is applicable.

As such, the reduction in his VA compensation benefits to the 
10 percent rate effective January 2, 1989, was proper.


ORDER

A waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $9,362.00 is denied.

The reduction of the veteran's disability compensation 
benefits due to incarceration was proper and the veteran's 
appeal is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


